Citation Nr: 1108182	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-13 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim for service connection for a tender scar on the right hand.

2.  Entitlement to service connection for a tender scar on the right hand.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1985 to February 1989.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that denied the benefit sought on appeal.
In November 2009 the Board remanded the matter for additional development.  That development having been completed, the claim has been returned to the Board and is now ready for further appellate consideration.

The issue of entitlement to service connection for a tender scar on the right hand is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO denied the Veteran's claim for service connection for a tender scar on the right hand.  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.

2.  Additional evidence pertaining to the claim of entitlement to service connection for a tender scar on the right hand received since the March 1990 decision is not duplicative or cumulative of evidence previously considered and does relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The RO's March 1990 rating decision denying service connection for a tender scar on the right hand is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen the claim for service connection for a tender scar on the right hand.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Since the Board is granting the Veteran's new and material evidence claim in full (by reopening the claim), there is no need to discuss whether there has been compliance with the duty-to-notify-and-assist provisions of the Veterans Claims Assistance Act (VCAA) because even if for the sake of argument there has not been, this is ultimately inconsequential and, therefore, at most harmless, i.e., non-prejudicial error.  38 C.F.R. § 20.1102 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

New and Material Evidence Claim

The RO initially considered and denied the Veteran's claim for service connection for a tender scar on the right hand in March 1990.  The RO denied the Veteran's claim because the evidence established that the Veteran's tender scar on the right hand was not incurred in the line of duty and the Veteran did not submit any evidence to contradict this evidence.  In seeking VA disability compensation, a service member generally seeks to establish that a current disorder results from a disease or injury that incurred in or was aggravated by service.  However, only when a disorder was incurred or aggravated in the line of duty, and not the result of the service member's own willful misconduct or the result of his abuse of alcohol or drugs, can service connection be established.  38 C.F.R. § 3.301(a) (2010); see also 38 U.S.C.A. §§ 105(a), 1110, 1131 (West 2002); 38 C.F.R. § 3.1(m) (2010).  The RO sent him a letter that same month notifying him of that decision and apprising him of his procedural and appellate rights, and he did not appeal.  So that decision is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2010).  

If, however, new and material evidence is presented or secured with respect to a claim that has been denied, and not appealed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108 (West 2002).

The Veteran filed his petition to reopen this claim in February 2007.  For petitions to reopen, as here, filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence already of record at the time of the last prior final denial of the claim sought to be opened.  It must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is evidence that has been added to the record since that final and binding March 1990 rating decision.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new and material determination is that added to the record since the last final denial on any basis).

The additional evidence received since that March 1990 denial consists of: VA treatment records, lay statements, Social Security Administration (SSA) records, and additional service treatment records (STRs) concerning the in-service Line of Duty (LOD) determination.  

All of this additional evidence is new in the sense that it has not been submitted to VA before and, thus, never considered.  

The STRs are also material because they relate to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  Specifically, the STRs include additional information concerning the in-service LOD determination.  These additional documents were unavailable to the RO during the March 1990 rating decision.  Under 38 C.F.R. § 3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, then VA will reconsider the claim.  Furthermore, in Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit Court noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.

Therefore, since there is new and material evidence, the claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  It now must be readjudicated on the underlying merits, i.e., on a de novo basis.  However, this will be temporarily deferred pending completion of the additional development of the claim on remand.


ORDER

As new and material evidence has been submitted, the petition to reopen the claim for service connection for a tender scar on the right hand is granted.


REMAND

While the Board regrets the additional delay of this matter, it finds that a remand is required before the claim can be properly adjudicated.  

Following the Board's November 2009 remand, additional STRs concerning the in-service LOD determination were associated with the claims file in April 2010.  In September 2010, the AMC readjudicated the Veteran's claim in a Supplemental Statement of the Case (SSOC).  In the SSOC, the AMC denied the Veteran's claim because the Veteran did not submit additional evidence in response to the March 2010 VCAA notice letter.  The AMC did not mention or refer to the additional STRs.  Therefore, the Board is of the conclusion that these STRs were not available to the AMC at the time of the September 2010 SSOC.  

While some evidence may be the subject of a waiver of consideration by the Agency of Original Jurisdiction (AOJ), this is only possible for evidence that is received after certification.  See 38 C.F.R. §§ 19.37(a), (b), 20.1304(c) (2010).  Here, the STRs were received in April 2010 before the AMC recertified the appeal back to the Board in November 2010.  Thus, the Board may not consider the additional STRs in the first instance and a remand is necessary to correct the due process error.

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send the Veteran a SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


